DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 04/25/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species A, claims 1-15 and 20, in the reply filed on 04/25/2022 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0058063 A1 (O’Brian) and further in view of US 2021/0159221 A1 (Li) and US 2014/0247544 A1 (Ryu).
Regarding claim 1, O’Brian discloses, a display device (200; Fig. 2; [0019] – [0026]) comprising: 
first and second sidewall portions (as annotated on Fig. 2) extending in a first direction (horizontal) and arranged in a second 5direction (vertical) that crosses the first direction (Fig. 2; [0019] – [0026]); 
a display module (104; integrated flexible display; Fig. 2; [0019]) having first (right) and second (left) sides arranged in the first direction (horizontal) (Fig. 2; [0019]), 

    PNG
    media_image1.png
    665
    456
    media_image1.png
    Greyscale

the display module (104) disposed between the first sidewall portion and the second sidewall portion (as annotated on Fig. 2) and folded (as annotated on Fig. 2) with respect to an axis extending in the second direction (vertical, as shown in bottom drawing of Fig. 2) (Fig. 2; [0019]); 
a moving portion (as annotated on Fig. 2) connected to the first side (right) of the display module (104) (Fig. 2; [0019] – [0021]), 
the moving portion (as annotated on Fig. 2) 10disposed between the first sidewall portion and the second sidewall portion (as annotated on Fig. 2) when the display device is in a non-expanded mode (as shown in bottom drawing of Fig. 2) (Fig. 2; [0019] – [0021]); 
15wherein the moving portion (as annotated on Fig. 2) is configured to move in the first direction (horizontal) to bring the display device (200) into an expansion mode (as shown in bottom drawing) in which the moving portion is farther displaced from the second side (left side) of the display module (104) in the first direction than in the non-expanded mode (as shown in top drawing) (Fig. 2; [0019] – [0021]); and 
But O’Brian fails to teach explicitly, a link portion connected to the second side of the display module; 
a driving integrated circuit disposed below the display module; and 
a heat discharge plate disposed on the driving integrated circuit, 
wherein the link portion is configured to expand in the first direction when the moving portion moves in the first direction so that a portion of the link portion overlaps with the heat 20discharge plate in the expansion mode.  
However, in analogous art, Li discloses, a driving integrated circuit (circuit in area 202A, driving circuit arranging region; Fig. 2A; [0043]) disposed below the display module (204; chip on film; Fig. 2A; [0043]); and 
a heat discharge plate (202; heat dissipation layer; Fig. 2A; [0043]) disposed on the driving integrated circuit (circuit in area 202A), 

    PNG
    media_image2.png
    333
    643
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O’Brian and Li before him/her, to modify the teachings of a display device as taught by O’Brian and to include the teachings of a driving integrated circuit in the display device with heat discharge plate disposed on the driving integrated circuit as taught by Li since a driving integrated circuit is required to drive the pixels and the heat dissipation from the driving circuit must be kept away from the pixel area of the display in order to minimize the influence of dissipated heat on display and absent this important teaching in O’Brian, a person with ordinary skill in the art would be motivated to reach out to Li while forming a display device of O’Brian. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of O’Brian and Li fails to teach explicitly, a link portion connected to the second side of the display module; 
wherein the link portion is configured to expand in the first direction when the moving portion moves in the first direction so that a portion of the link portion overlaps with the heat 20discharge plate in the expansion mode.  
However, in analogous art, Ryu discloses, a link portion (103; length adjusting member; Fig. 3; [0040]) connected to the second side (left side) of the display module (102; flexible display portion; Fig. 3; [0040]); 
	Note: Ryu teaches in para. [0040] that length adjusting member 103 connected to both left and right sides and covers the entire display in expanded mode.

    PNG
    media_image3.png
    451
    555
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O’Brian, Li and Ryu before him/her, to modify the teachings of a display device as taught by O’Brian and to include the teachings of the link portion connected to the second side of the display module as taught by Ryu since link portion can be connected to either left or right sides and choosing one option from available two options would be obvious. In MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in O’Brian, a person with ordinary skill in the art would be motivated to reach out to Ryu while forming a display device of O’Brian. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Ryu regarding the link portion connected at second side, the combination of O’Brian, Li and Ryu teaches, wherein the link portion (103; Ryu Reference) is configured to expand in the first direction (horizontal) when the moving portion (middle portion of 102; Ryu Reference) moves in the first direction (horizontal) so that a portion of the link portion (103; Ryu Reference) overlaps with the heat 20discharge plate (202; heat dissipation layer; Fig. 2A; [0043]; Li Reference) in the expansion mode.  

Regarding claim 2, the combination of O’Brian, Li and Ryu teaches, the display device of claim 1, further comprising a supporter (110 and 112; first and second housing parts; Fig. 2; [0017]) configured to support the display module (104) (Fig. 2; [0017]; O’Brian Reference), 
wherein the link portion (103) is connected to a portion of the supporter (100 and 101; body housing; Fig. 3; [0040]; Ryu Reference). See claim 1 for 103 motivation.

Regarding claim 3, the combination of O’Brian, Li and Ryu teaches, the display device of claim 2, wherein the link portion (103) comprises: 
a first link portion (as annotated on Fig. 3) extending in the second direction (in non-expanded state as annotated on Fig. 3) and configured to be rotated (Fig. 3; [0040] – [0042]; Ryu Reference); 

    PNG
    media_image3.png
    451
    555
    media_image3.png
    Greyscale

a second link portion (as annotated on Fig. 3) coupled to a first side of the first link portion (as annotated on Fig. 3) and configured to be 5rotated (Fig. 3; [0040] – [0042]; Ryu Reference); and 
a third link portion (as annotated on Fig. 3) coupled to a second side of the First link portion (as annotated on Fig. 3) and configured to be rotated (Fig. 3; [0040] – [0042]; Ryu Reference); 
wherein the first link portion is configured to rotate with respect to a center of the first link portion (as annotated on Fig. 3) (Fig. 3; [0040] – [0042]; Ryu Reference), and 
the third link portion overlaps with the heat discharge plate (202; heat dissipation layer; Fig. 2A; [0043]; Li Reference) when the moving 10portion (O’Brian Reference) moves in the first direction (horizontal) to bring the display device (200) into the expansion mode (as shown in bottom drawing; O’Brian Reference).  See claim 1 for 103 motivation.

Regarding claim 4, the combination of O’Brian, Li and Ryu teaches, the display device of claim 3, further comprising a link support portion (116; predetermined support body; Fig. 9; [0050]; Ryu Reference) disposed under the link portion (103) between the first sidewall portion (top side of Fig. 3) and the second sidewall portion (bottom side of Fig. 3), 15wherein the center of the first link portion is coupled to the link support portion (116) (Fig. 9; [0050]; Ryu Reference).  See claim 1 for 103 motivation.

    PNG
    media_image4.png
    411
    410
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O’Brian, Li and Ryu before him/her, to modify the teachings of link portion design in Fig. 3 of Ryu and to include the teachings of link portion design in Fig. 9 of Ryu since a solid support under the link portion would improve the reliability of link portion.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brian, Li and Ryu as applied to claim 2 and further in view of US 2019/0208649 A1 (Jeon).
20Regarding claim 12, the combination of O’Brian, Li and Ryu teaches, the display device of claim 2, wherein: the first and second sidewall portions (as annotated on Fig. 2; O’Brian Reference); and the supporter (110 and 112; first and second housing parts; Fig. 2; [0017]) includes a first side (top) and a second side (bottom side);
But the combination of O’Brian, Li and Ryu fails to teach, the first and second sidewall portions include guide grooves defined in inner side surfaces of the first sidewall portion and the second sidewall portion; and the supporter includes a first side and a second side arranged in the second direction that 39Attorney Docket No. 8836L-1509 (LO-281837-US) are configured to be inserted into the guide grooves; wherein the first and second sides of the supporter are configured to move along the guide grooves.  
However, in analogous art, Jeon discloses, the first and second sidewall portions (as annotated on Fig. 1) include guide grooves (126; guide grooves; Fig. 1; [0047]) defined in inner side surfaces of the first sidewall portion and the second sidewall portion (Fig. 1; [0047]); and 
the supporter (140; adjustable support unit; Fig. 1; [0047]) includes a first side and a second side (as annotated on Fig. 1) arranged in the second direction (vertical, in this case, along the direction of rectangular plate surface) that 39Attorney Docket No. 8836L-1509 (LO-281837-US) are configured to be inserted into the guide grooves (126); 
wherein the first and second sides (as annotated on Fig. 1) of the supporter (140) are configured to move along the guide grooves (126) (Fig. 1; [0047]).  

    PNG
    media_image5.png
    787
    484
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O’Brian, Li, Ryu and Jeon before him/her, to modify the teachings of a display device as taught by O’Brian and to include the teachings of guide grooves defined in inner side surfaces of the first sidewall portion and the second sidewall portion as taught by Jeon since guide grooves facilitate the movement of the support bar and absent this important teaching in O’Brian, a person with ordinary skill in the art would be motivated to reach out to Jeon while forming a display device of O’Brian. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Allowable Subject Matter
Claims 5-11 and 13-15 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 5, the closest prior art, US 2013/0058063 A1 (O’Brian), in combination with US 2021/0159221 A1 (Li), US 2014/0247544 A1 (Ryu) and US 2019/0208649 A1 (Jeon), fails to disclose, “the display device of claim 3, wherein the third link portion comprises: a first portion coupled to a portion of the supporter and a coupling portion of the display module adjacent to the second side of the display module;  20a second portion coupled to the second side of the first link portion; a third portion disposed between the first portion and the second portion; and a plurality of branch portions disposed under the third portion and extending downward”, in combination with the additionally claimed features, as are claimed by the Applicant.  
	Claims 6-11 are also objected to due to their dependence on an objected base claim.

Regarding claim 13, the closest prior art, US 2013/0058063 A1 (O’Brian), in combination with US 2021/0159221 A1 (Li), US 2014/0247544 A1 (Ryu) and US 2019/0208649 A1 (Jeon), fails to disclose, “the display device of claim 12, wherein the guide grooves comprises: a first extension portion extending in the first direction; a second extension portion extending in the first direction that is disposed under the first extension portion, and having a length that is smaller than a length of the first extension portion; and  10a curved portion extending from a first end of the first extension portion to a first end of the second extension portion and having a curved shape”, in combination with the additionally claimed features, as are claimed by the Applicant.  
	Claims 14-15 are also objected to due to their dependence on an objected base claim.

	Claim 20 is allowed.
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 20 is allowable because the closest prior art US Patent Pub # US 2013/0058063 A1 to O’Brian teaches, a display device (200; Fig. 2; [0019] – [0026]) comprising: 

    PNG
    media_image1.png
    665
    456
    media_image1.png
    Greyscale

a display module (104; integrated flexible display; Fig. 2; [0019]) having a first side (right) and a second side (left) arranged in the first direction (horizontal) (Fig. 2; [0019]), 
the 15display module (104) folded (as annotated on Fig. 2) with respect to an axis extending in a second direction (vertical, as shown in bottom drawing of Fig. 2) that crosses the first direction (horizontal) (Fig. 2; [0019]); 
a moving portion (as annotated on Fig. 2) connected to the first side (right) of the display module (104) (Fig. 2; [0019] – [0021]); 
the second side (left side curves down to bottom of the display module) of the display module (104) is located lower than the first side (right side) of the display module (104) and the moving 20portion (Fig. 2; [0019] – [0021]), 
Furthermore, US Patent Pub # US 2021/0159221 A1 to Li teaches, a driving integrated circuit (circuit in area 202A, driving circuit arranging region; Fig. 2A; [0043]) disposed below the display module (204; chip on film; Fig. 2A; [0043]); and 
a heat discharge plate (202; heat dissipation layer; Fig. 2A; [0043]) disposed on the driving integrated circuit (circuit in area 202A), 

    PNG
    media_image2.png
    333
    643
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2014/0247544 A1 to Ryu teaches, a link portion (103; length adjusting member; Fig. 3; [0040]) connected to the second side (left side) of the display module (102; flexible display portion; Fig. 3; [0040]); 
the link portion (103) comprising a plurality of branch portions (as annotated on Fig. 3) extending downward (Fig. 3; [0040]); 
	Note: Ryu teaches in para. [0040] that length adjusting member 103 connected to both left and right sides and covers the entire display in expanded mode.

    PNG
    media_image6.png
    376
    522
    media_image6.png
    Greyscale


However, neither O’Brian nor any cited prior art, appear to explicitly disclose, in context, a plurality of protrusion portions disposed on the heat discharge plate, wherein when the 41Attorney Docket No. 8836L-1509 (LO-281837-US) moving portion moves in the first direction, the link portion expands in the first direction so that the branch portions make contact with the protrusion portions.
Specifically, the aforementioned ‘a plurality of protrusion portions disposed on the heat discharge plate, wherein when the 41Attorney Docket No. 8836L-1509 (LO-281837-US) moving portion moves in the first direction, the link portion expands in the first direction so that the branch portions make contact with the protrusion portions,’ is material to the inventive concept of the application at hand to discharge heat generated from the driving integrated circuit very efficiently and thereby improving the device performance.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2016/0363960 A1 (Park) - A flexible display apparatus is disclosed including a frame module having a sliding path to guide the winding or unwinding of a flexible display module, and a sliding shaft configured to slide along a spiral sliding path via vertical movement of the flexible display module. The flexible display apparatus makes it easy to wind or unwind a large flexible display panel.
2. US 2016/0366772 A1 (Choi) - A display apparatus is disclosed including a flexible display module comprising a first display part, a second display part, and a third display part. A supporting member coupled to the first display part and comprising a hinge, a first supporting part, and a second supporting part. A first housing configured to have the first supporting part inserted and withdrawn, a second housing configured to have the second supporting part inserted and withdrawn, a first guide member coupled to the first housing and configured to guide the second display part when the first supporting part is inserted into or withdrawn from the first housing, and a second guide member coupled to the second housing and configured to guide the third display part when the second supporting part is inserted into or withdrawn from the second housing.
3. US 2012/0230051 A1 (Kim) - A display apparatus is disclosed including a lower case having a receiving part and a sidewall part. The receiving part has a planar bottom plate extending in a first direction and a side portion substantially perpendicular to and extending from the bottom plate in a second direction normal to the bottom plate. The sidewall part is disposed along an edge of the bottom plate that forms a first receiving space with the bottom plate for receiving a backlight assembly having a light source assembly. The sidewall part further includes a first sidewall not adjacent to the light source unit, a second sidewall adjacent to the light source unit, and a third receiving space surrounding the first receiving space for receiving a wire.
4. US 2006/0274022 A1 (Ohashi) - A photometric device of liquid crystal display is disclosed. The photometric device comprises a liquid crystal display part, a bezel surrounding the four sides of the liquid crystal display, a shaft part provided at the corner part of the bezel and fixed rotatably thereto, a movable part having the end part thereof connected to the shaft part, and a sensor part provided in the liquid crystal display part at the other end part of the movable part.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/04/2022